Case 19-22682-kl Doc90 Filed 04/21/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

IN RE

CASE NO: 19-22682-k1
James Todd Lee,

Dawn Lee,

Debtors.

AGREED IMMATERIAL
MODIFICATION OF PLAN
: AND
: ORDER

 

Comes now Debtors and Chapter 13 Trustee Chael on the above-captioned Chapter 13

case and show the court that on the 4th day of November, 2019, the Debtors filed a Chapter 13
plan.

The Debtors and Trustee hereby stipulate to the following Modification of said Plan
which they deem to be immaterial, and which they hereby move the Court to approve, without
further notice and opportunity for hearing by creditors and parties in interest.

It is hereby Agreed by and between the Debtors and Trustee that said Plan be modified as
follows:

Debtor shall pay the priority claim of $6,903.54 at $134.00 per month directly to the
claimant, State of Florida~Child Support Enforcement.

And the Court having examined said Stipulated Modification of the Plan, and being duly
advised in the premises, finds that said proposed Modification does not materially change the
treatment of creditors, reduce the dividend to unsecured creditors, extend the time for payment to
unsecured creditors, or effect the feasibility of the Plan, and that said proposed Immaterial
Modification should be, and is hereby approved without further notice or opportunity for hearing
by any creditors, and that the holder of any claim or interest that has previously accepted or
rejected the Plan, as the case may be, is deemed to have accepied the Plan as modified.

 
Case 19-22682-kl

SO ORDERED.

Dated:

Distribution

Debotr(s)

Debtor(s) Attorney

Creditor(s)’ Attomey (if applicable)
Trustee

U.S. Trustee

EXAMINED AND APPROVED:

Cc

Ricardo B. Casas
Attomey for Debtor(s)

sek Bice

 

Attomey for Paul R. Chael
Standing Chapter 13 Trustee

 

Doc 90 Filed 04/21/20 Page 2 of 2

 

JUDGE, U.S. BANKRUPTCY COURT
